Exhibit 10.2

ASSET TRANSFER, ASSIGNMENT AND ASSUMPTION AGREEMENT
This asset transfer, assignment and assumption agreement ("Agreement") is
entered into on September 11, 2015 , between Code2Action, Inc. (the
"Transferor"), and Peer to Peer Network, a Nevada Corporation, (the
"Transferee").
The Transferor owns and operates a cloud based SaaS technology platform known as
C2A Mobicard (the "Business").
Transferor and Trannsferee are parties to that certain license agreement and
related convertible promissory note (collecetively the "License Agreements").
Pursuant to the terms of the License Agreements, if the assets of the Business
are transferred to Transferee, the Transferor shall have the right to convert
its convertible promissory note to 90% of the issued and outstanding capital
stock of Transferee on a fully diluted post-issuance basis at time of
conversion.
The Transferor and the Transferee have decided to transfer the assets of the
Business to Transferee as contemplated in the License Agreements.
Therefore, the parties agree as follows:
1. Transfer of the Assets; Assumption of the Assumed Contracts and Liabilities.
Subject to the provisions set forth in this agreement, as of date hereof, the
Transferor hereby conveys, assigns, and transfers to the Transferee the assets
set forth on Schedule 1 (the "Assets") free and clear of any and all liens and
encumbrances, and the Transferee hereby accepts the conveyance, assignment, and
transfer of the Assets and assumes the Transferor's obligations under the
contracts listed on Schedule 1 (the "Assumed Contracts") and all liabilities
related to the Business and the Assets after the date hereof.
2. No Other Assumption of Liabilities. Except for the Assumed Contracts, the
Transferee does not assume any obligation or liability of the Transferor for the
Assets or the Business, or the Assumed Contracts arising before the date hereof.
The Transferor will not be responsible for any liability that arises from the
Transferee's operation of the Business, the Assets, or the Assumed Contracts
after the Effective Time.
3. Convertible Promissory Note. As consideration for the Asset transfer herein,
the parties agree that pursuant to the License Agreements, the Transferor hereby
has the right in its discretion to convert its convertible promissory note to
90% of the issued and outstanding capital stock of Transferee on a fully diluted
post-issuance basis at time of conversion.
4. Representations and Warranties. The Transferor makes no representations or
warranties in connection with the Business ar Assets, which are being
transferred on an "as is" basis.
5. Survival. Except as otherwise provided in this agreement, the representations
and promises of the parties contained in this agreement will survive (and not be
affected in any respect by) the date hereof for the applicable statute of
limitations as well as any investigation conducted by any party and any
information which any party may receive.

--------------------------------------------------------------------------------

6. Further Actions. At any time and from time to time after the date of this
agreement: (1) the Transferor shall execute and deliver or cause to be executed
and delivered to the Transferees such other instruments and take such other
action, all as the Transferees may reasonably request, in order to carry out the
intent and purpose of this agreement; and (2) the Transferees shall execute and
deliver or cause to be executed and delivered to the Transferor such other
instruments and take such other action, all as the Transferor may reasonably
request, in order to carry out the intent and purpose of this agreement.
7. Governing Law; Venue. This agreement and the transactions contemplated hereby
will be construed in accordance with and governed by the internal laws (without
reference to choice or conflict of laws principles) of the State of Nevada. Any
suit, action, or other proceeding brought against any of the parties to this
agreement or any dispute arising out of this agreement or the transactions
contemplated hereby must be brought either in the courts sitting in Nevada or in
the United States District Court and by its execution and delivery of this
agreement, each party accepts the jurisdiction of such courts and waives any
objections based on personal jurisdiction or venue.
8. Notices. All notices and other communications under this agreement must be in
writing and given by first class mail, return receipt requested, nationally
recognized overnight delivery service, such as Federal Express, or personal
delivery against receipt to the party to whom it is given, in each case, at the
party's address set forth in this section 11 or such other address as the party
may hereafter specify by notice to the other parties given in accordance with
this section. Any such notice or other communication will be deemed to have been
given as of the date the applicable delivery receipt for such communication is
executed as received or in the case of mail, three days after it is mailed.
If to the Transferor or Transferee:


Christopher Esposito
             45 Central St.
                Peabody, MA. 01960
                 Bus #    617.206.3300
                 Cell #    978.335.4066
9. Miscellaneous. This agreement contains the entire agreement between the
parties with respect to the subject matter hereof and all prior negotiations,
writings, and understandings relating to the subject matter of this agreement
are merged in and are superseded and canceled by, this agreement. This agreement
may not be modified or amended except by a writing signed by the parties. This
agreement is not intended to confer upon any person or entity not a party (or
their successors and permitted assigns) any rights or remedies hereunder. This
agreement may be signed in any number of counterparts, each of which will be an
original with the same effect as if the signatures were upon the same
instrument, and it may be signed electronically. The captions in this agreement
are included for convenience of reference only and will be ignored in the
construction or interpretation hereof. If any date provided for in this
agreement falls on a day which is not a business day, the date provided for will
be deemed to refer to the next business day. Any provision in this agreement
that is held to be invalid, illegal, or unenforceable in any respect by a court
of competent jurisdiction will be ineffective only to the extent of such
invalidity, illegality, or unenforceability without affecting in any way the
remaining provisions hereof; provided, however, that the parties will attempt in
good faith to reform this agreement in a manner consistent with the intent of
any such ineffective provision for the purpose of carrying out such intent. The
Exhibits and Schedules to this agreement are a material part of this agreement
and are incorporated by reference herein.
[Signature page follows.]

--------------------------------------------------------------------------------

Each of the undersigned has caused this transfer, assignment and assumption
agreement to be duly executed and delivered as of the date first written above.
TRANSFEREE:
Peer to Peer Network


By: e/s: Christopher Esposito
Name: Christopher Esposito
Title: CEO


TRANSFEROR:
Code2Action, Inc.


By: e/s: Scott Milbury
Name: Scott Milbury
Title:   President





--------------------------------------------------------------------------------

Schedule 1
Assets
"Assets" means all of the assets of the Transferor used or useful in the
operation of the Business, including the following assets:
a) all books, records, mailing lists, customer lists, advertising and
promotional materials, and all other documents used by the Transferor in the
Business (whether in hard copy or electronic form);
b) all intellectual property of the Businees and associated goodwill, including
all copyrights, patents, trademarks, trade secrets, and other intellectual
property, including specifically:
Trademark http://www.trademarkia.com/c2a-mobicard-86386216.html
U.S. Provisional Patent pending Serial# 62046252


c) the internet domain names www.freemobicard.com , www.cardsmobi.com ,
www.code2action.net and all varieties owned by the Transferor used in the
Business; and
d) all social media accounts, including, without limitation Facebook, Google
Plus, LinkedIn, Twitter and YouTube accounts, used in the Business.
e) all software and code used in the Business


 




 